Response to Amendment
This action is responsive to the amendment filed on 06/21/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-7, 9-15, 17-19 are pending in the case.  Independent claims are 1, 9, and 17. Claims 8, 16, and 20 are canceled.

Priority
No priorities claimed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “frequently visited location”, however the Specification has no mention of the system keeping track of how many times a location has been visited. Instead, the Specification has many mentions of how many times an application was launched at a particular location; see filed specification paragraphs [0010-0013]. For purpose of art rejections, the examiner will interpret it as it is under plain meaning, in other words the system is aware of how many times a particular location is visited. The other independent claims are rejected under same rationale. The dependent claims are rejected for their dependency on the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 20140108978 A1, (hereinafter Yu) in view of Okazawa et al. US 20140344712 A1, (hereinafter Okazawa).

As to independent claim 1, Yu teaches:
A portable data device (See [0016] smartphone) comprising: 
the memory further configured to store a plurality of applications (See [0027] app icons and their corresponding applications are in device memory), each application including associated icon data and an associated history value corresponding to a frequency and location of launches thereof (See [0027] app icons are stored in memory hence apps have icon data. See [0013] – “Each time the app is used, its weight is increased by the same value or a different value.”, thus the weight is tracked by the system hence associated history value corresponding to frequency. In regards to storing location of launches, see [0022] system tracks user opening the weather app each time the user leaves from the work site); 
a touchscreen display (See Fig. 1 with [0011]. Also see [0016] which specifically mentions smartphone); 
 (See [0016] gps capability. 112f interpretation – see filed specification [0009] location means include gps); and 
a processor configured to order the applications in accordance with their associated launch frequency at a determined location (See Fig. 1 with [0013], order the apps on the screen based on frequency of use/launch. In regards to claimed “at a determined location”, it is highly evident that paragraph [0013] is intended to be used in combination with the other weight factors. See Fig. 2 with [0026], any of the weight factors recited in [0013-0022] can be detected in the embodiment of Fig. 2. See also [0022] system tracks user opening the weather app each time the user leaves from the work site, hence frequency usage at a particular location.), the processor further configured to display icons on the touchscreen associated with most frequently launched applications at the determined location (See Fig. 1 with [0013], the figure shows the app icons being displayed. See also [0027] – “When the GPS module determines that the device is at a particular location (e.g., a city away from the home city of the user, which would also be pre-programmed into the device), it will look up which apps are associated with the GPS function.”).
Yu does not teach: a memory configured to store a plurality of images, each image associated with a frequently visited location of an associated user , 
The processor further configured to retrieve an image from the memory in accordance with the determined location;
the processor is further configured to display the retrieved image as a background image on the display.
Okazawa teaches: a memory configured to store a plurality of images, each image associated with a frequently visited location of an associated user (See Fig. 7 step S703 with [0102] a photo is generated and stored into memory; the paragraph also mentions the photo can be a background image. In regards to claimed image associated with frequently visited location of user, see [0064] detect current location of the user, detect user has previously been at this tourist attraction before and also took a photo there, automatically selects the photo to generate the background image. Thus teaches a location that has been visited at least twice.) , 
The processor further configured to retrieve an image from the memory in accordance with the determined location (See [0064] photo retrieved from memory in response to the detected current location being the tourist attraction);
the processor is further configured to display the retrieved image as a background image on the display (See [0064] background image is generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include retrieving background images based on current location as taught by Okazawa. Motivation to do so would be for improved convenience for the user (See Okazawa [0011]).

As to dependent claim 4, Yu teaches all the limitations of claim 1 as cited above.
Yu further teaches: wherein the location means is comprised of a location supplied by user input (See [0027] – “(the device having been previously programmed by the user to recognize and identify the geospatial coordinates of his building as his work office),”).

As to dependent claim 5, Yu teaches all the limitations of claim 1 as cited above.
Yu further teaches: wherein the location means is comprised of one or more of GPS location (See [0016] gps), Wi-Fi location, Bluetooth location, NFC location or location based on a set location for a time, date or day of week.

As to dependent claim 6, Yu teaches all the limitations of claim 1 as cited above.
 (See Fig. 1 with [0013] – “For example, each time an app is used, its weight value is increased by a predetermined amount.”).

As to dependent claim 7, Yu teaches all the limitations of claim 6 as cited above.
Yu further teaches: wherein the applications have a plurality of count values, each count value corresponding to application launches at a different location (See Fig. 1 with [0013] for the claimed count values for each app. See [0012] – “The weight adjustment mechanism allows apps that are rarely used to nevertheless assume a conspicuous screen location when detectable conditions occur that are pertinent to the capabilities of the app”, in other words it is suggested that the embodiment of [0013] is meant to be used in combination with the other embodiments such as location weight [0016]).

As to independent claim 9, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 7 as cited above.

claim 17, Yu teaches:
A portable data device (See [0016] smartphone) comprising: 
the memory further configured to store a plurality of applications (See [0027] app icons in device memory), each application including associated icon data and an associated history value corresponding to a frequency and location of launches thereof (See [0027] app icons are stored in memory hence apps have icon data. See [0013] – “Each time the app is used, its weight is increased by the same value or a different value.”, thus the weight is tracked by the system hence associated history value corresponding to frequency. In regards to storing location of launches, see [0022] system tracks user opening the weather app each time the user leaves from the work site); 
the memory further configured to store a plurality of images (See [0027] – “The device memory may be programmed to associate each app icon…”, app icons are bitmapped images), each image associated with a frequently visited location of an associated user (See [0027] – “When the GPS module determines that the device is at a particular location (e.g., a city away from the home city of the user, which would also be pre-programmed into the device), it will look up which apps are associated with the GPS function.”, thus which app icon [i.e., image] is associated with a particular location. In regards to claimed “frequently visited location”, see [0022] – “For instance, if the device detects over a period of time (e.g., a week or a month) that a user periodically checks a weather app as he leaves work at 6:00 PM, then the device will adjust the weight for that app so that it appears at or near the gravity well at that time.”, thus user’s work location is a frequently visited location, this was detected over a period of time. Furthermore, the weather app icon is an image associated with the work location.)
a touchscreen display (See Fig. 1 with [0011]. Also see [0016] which specifically mentions smartphone); 
a location means for determining a location of the portable data device (See [0016] gps capability); and 
 (See Fig. 1 with [0013], order the apps on the screen based on frequency of use/launch. In regards to claimed “at a determined location”, it is interpreted to mean that the app icons in Fig. 1 are positioned at the top half of the screen as shown in the figure), 
the processor further configured to display icons on the touchscreen associated with most frequently launched applications at the determined location (See Fig. 1 with [0013], the figure shows the app icons being displayed), wherein displayed icons are displayed in an order corresponding to relative frequency of associated launch frequencies (See Fig. 1 with [0013] frequency count is tracked per app and the apps are displayed relative to each other);
Yu teaches the touchscreen, but Yu does not teach: a memory configured to store a plurality of images, each image associated with a frequently visited location of an associated user ;
The processor further configured to retrieve an image from the memory in accordance with the determined location;
the processor is further configured to display the retrieved image as a background image on the display.
Okazawa teaches: a memory configured to store a plurality of images, each image associated with a frequently visited location of an associated user (See Fig. 7 step S703 with [0102] a photo is generated and stored into memory; the paragraph also mentions the photo can be a background image. In regards to claimed image associated with frequently visited location of user, see [0064] detect current location of the user, detect user has previously been at this tourist attraction before and also took a photo there, automatically selects the photo to generate the background image. Thus teaches a location that has been visited at least twice.) , 
 (See [0064] photo retrieved from memory in response to the detected current location being the tourist attraction);
the processor is further configured to display the retrieved image as a background image on the display (See [0064] background image is generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include retrieving background images based on current location as taught by Okazawa. Motivation to do so would be for improved convenience for the user (See Okazawa [0011]).

As to dependent claim 18, Yu teaches all the limitations of claim 17 as cited above.
Yu further teaches: wherein the processor is further configured to increment a launch frequency associated with each application as it is launched corresponding to a determined location at which it is launched (See Fig. 1 with [0013] for increment frequency count. See [0022] for system periodically recording number of launches at a specific user location).

As to dependent claim 19, Yu teaches all the limitations of claim 18 as cited above.
Yu further teaches: wherein the processor is further configured to reorder the applications in accordance with frequency of launches at the determined location after each application is launched (See Fig. 2 with [0026], the system is dynamically re-evaluating the weights of the app icons based on real time detected events. And see [0022] for the frequency of launch at the determined location).

Claims 2-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 20140108978 A1, (hereinafter Yu) in view of Okazawa et al. US 20140344712 A1, (hereinafter Okazawa) in view of Pei et al. US 20200210048 A1, (hereinafter Pei).

As to dependent claim 2, Yu teaches all the limitations of claim 1 as cited above.
Yu does not teach: wherein the processor is configured to generate a display on the touchscreen showing a specified number of N icons concurrently, wherein N is any positive integer, such that the N icons correspond to the N most frequently launched applications at the determined location.
Pei teaches: wherein the processor is configured to generate a display on the touchscreen showing a specified number of N icons concurrently, wherein N is any positive integer, such that the N icons correspond to the N most frequently launched applications at the determined location (See [0115] - “For example, application icons of the top N applications used by the user frequently are displayed as the at least one application shortcut entry.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include the method of Pei. Motivation to do so would be for limiting the display in order to compensate for a lack of space on the screen (See Koberg [0003]).

As to dependent claim 3, Yu as modified teaches all the limitations of claim 2 as cited above.
Yu as modified teaches: wherein the N icons are ordered on the display in accordance with relative frequency of launches of their associated applications (See Fig. 1 with [0013], ordered based on relative frequency of usage).

As to dependent claim 10, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 3 as cited above.


Response to Arguments
Applicant’s arguments and amendments pertaining to the previous 112b rejection has withdrawn the rejection.
Applicant’s arguments and amendments pertaining to the previous 101 abstract idea rejection has withdrawn the rejection.
New 112a new matter rejection is made and was necessitated by amendment.
Applicant’s arguments and amendments pertaining to the previous 103 rejection has been considered but are rendered moot in view of new ground of rejection necessitated by amendment.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V LUU/Examiner, Art Unit 2171            

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171